TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00401-CR
NO. 03-03-00402-CR

NO. 03-03-00403-CR



Saul Hurtado, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT

NOS. 3020967, 9020998 & 9020999, HONORABLE JON N. WISSER, JUDGE PRESIDING



O R D E R
PER CURIAM
The reporter's record was due to be filed on July 28, 2003.  The court reporter failed
to respond to this Court's notice that the reporter's record is overdue.  Appellant is represented by
appointed counsel.  We assume that if there were any question whether appellant is indigent, the
district court would not have appointed counsel.
The district court is instructed to order the preparation of the reporter's record at no
cost to appellant.  The court reporter for the 299th District Court, Mr. Leon Justice, is ordered to file
the reporter's record no later than October 31, 2003.  See Tex. R. App. P. 35.3(c), 37.3(a)(2).  No
further extension of time will be granted.

It is ordered September 25, 2003.

Before Chief Justice Law, Justices B. A. Smith and Patterson
Do Not Publish